DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/288,713 filed on April 26th, 2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 6, please end claim 6 with a period.

	Regarding Claim 8 (line 2), please change the recitation of “in contact with the spring rod” to - - in contact with [[the]] a spring rod - - to establish antecedent basis.

	Regarding Claim 11 (line 3), please change the recitation of “holding the spring within the first end” to - - holding the spring rod within the first end - - as this feature is previously referred to in claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5 (line 2), the recited “rollers” lack antecedent basis. The “at least one roller” recited in claim 1 (line 2) and the “roller” recited in claim 1 (line 3) do not establish antecedent basis for the “rollers” recited in claim 5 (line 2). It is generally unclear how many rollers Applicant intends to recite. Please correct claims 1, 5 and 13-18 when Applicant decides how many rollers to recite. The lack of clarity renders the claim indefinite.

Regarding Claim 18, in the recitation of “wherein an abutment plate is in contact with a roller restricting movement of the park lock roller assembly to movement along the central axis” it is unclear from the disclosure how many rollers Applicant intends to recite (emphasis added). The lack of clarity renders the claim indefinite.

Regarding Claim 20 (lines 2-3), in the recitation of “the rivet swage feature making the joint more robust as well as removing the need for a washer or collar” it is unclear from the disclosure how the use of a rivet swage feature would remove the “collar 82 forms a rivet swage feature making the coupling more robust as well as removing the need for a washer or other faster between the rollers and shaft rod 16 which many prior assemblies typically require” at paragraph [0018] of the published application. Examiner recommends deleting the recitation in order to clarify the invention. The lack of clarity renders the claim indefinite.

	Claims 6-20 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohr (WO 2012/076250).

Regarding Claim 1, Ohr teaches a park lock roller assembly (Fig. 1, “parking lock” 1) comprising; 
at least one roller (“rolling element” 90), 
a guide plate (“actuating unit” 5), 

a shaft rod (“actuating pin” 65), 
the shaft rod (65) being located within the guide plate (5), 
the park lock roller assembly (1) being pulled towards a pawl (“pawl” 3) causing the pawl (3) to engage with a locking gear (Fig. 2, “parking lock wheel” 8).  

Regarding Claim 2, Ohr teaches the park lock roller assembly of claim 1, 
wherein the pawl (Fig. 1, 3) has a first end (left end) and a second end (right end), 
the first end (left end) being ramped (see Fig. 1) and the second end (right end) being pivotally mounted via a bracket (“pivot point” 32).  

Regarding Claim 3, Ohr teaches the park lock roller assembly of claim 2, 
wherein the pawl (Fig. 2, 3) has a locking tooth (“ratchet tooth” 31) at the first end (left end).  

Regarding Claim 4, Ohr teaches the park lock roller assembly of claim 3, 
wherein the locking gear (Fig. 2, 8) includes a plurality of teeth (“tooth gap” 81) on an outer surface (see Fig. 2), 
the teeth (81) selectively engaging with the locking tooth (31) of the pawl (3) to lock a transmission of a vehicle into a park position (p. 11, line 428 - “In this intermediate state, the spring element 6 is strongly prestressed. In the event of a sudden displacement of the parking lock wheel, the spring element 6 can release its energy abruptly, so that latching of the ratchet tooth 31 in the nearest tooth gap 81 of the parking lock wheel 8 is ensured without current. A vehicle with this parking lock 1 therefore only rolls insignificantly”).  

Claim 5, Ohr teaches the park lock roller assembly of claim 4, 
wherein the guide plate (Fig. 1, 5) acts as a support for the park lock roller assembly (1) as the rollers (90) move from one position (Fig. 1) to another (Fig. 2) along a central axis (through the center of the shaft rod 65).  

Regarding Claim 6, Ohr teaches the park lock roller assembly of claim 5, 
wherein the guide plate (Fig. 1, 5) includes a first opening (near “head” 66) at a first end (left end) and a second opening (“recess” 29) at a second end (right end).  

Regarding Claim 7, Ohr teaches the park lock roller assembly of claim 6, 	wherein the shaft rod (Fig. 1, 65) is inserted through the first opening (near 66) and second opening (29) of the guide plate (5).  

Regarding Claim 8, Ohr teaches the park lock roller assembly of claim 7, 
wherein the shaft rod (Fig. 1, 65) has an outer surface (see Fig. 1), 
the outer surface (65) being in contact with the spring rod (“spring” 6), 
the spring rod (6) extending from the first end (left end) of the guide plate (5) to the second end (right end) of the guide plate (5).  

Regarding Claim 9, Ohr teaches the park lock roller assembly of claim 8, 
wherein a collar (Fig. 10a, “disc” 68) is attached to the second end (right end) of the guide plate (5).  

Regarding Claim 10, Ohr teaches the park lock roller assembly of claim 9, 	wherein the collar (Fig. 10a, 68) has a central opening through which a second end (“end” 67) of the shaft rod (65) passes through (see Fig. 10a), 
the second end (67) of the shaft rod (65) being opposite a first end (left end).  

Regarding Claim 11, Ohr teaches the park lock roller assembly of claim 10, 
wherein the collar (Fig. 10a, 68) allows for a large span for the shaft rod (65) to be controlled along the central axis (see Figs. 10a-10c), 
the collar (68) also holding the spring (6) within the first end (left end) and second end (right end) of the guide plate (6; p. 10, line 407 - “At its end 67 facing away from the head 66, a disc 68 is arranged, on which the spring end 62 is supported”).  

Regarding Claim 12, Ohr teaches the park lock roller assembly of claim 11, 
wherein the collar (Fig. 10a, 68) further acts as a support for the shaft rod (65).  

Regarding Claim 13, Ohr teaches the park lock roller assembly of claim 12, 
wherein the first end (Fig. 10a, left end) of the shaft rod (65) is attached to the rollers (Fig. 1, 90) via a roller bracket (Fig. 10a, “cage” 43), 
the roller bracket (43) allowing the shaft rod (65) to act as a back stop (see Fig. 10a).  

Regarding Claim 14, Ohr teaches the park lock roller assembly of claim 13, 
wherein the roller bracket (Fig. 10a, 43) has a first rod (supporting the “roller bearings” 41’) and a second rod (Fig. 1, 41), 
each rod (41, 41’) passing through a central opening in each of the rollers (90) of the park lock roller assembly (see Fig. 1).  

Regarding Claim 15, Ohr teaches the park lock roller assembly of claim 14, 
wherein the rollers (Fig. 1, 90) rotate about a rod axis (see Fig. 1), 
the rod axis being a central point (see Fig. 1) on each of the first rod (41’) and second rod (41).  

Regarding Claim 16, Ohr teaches the park lock roller assembly of claim 15, 
wherein movement (from the position seen in Fig. 1 towards the position seen in Fig. 2) of the shaft rod (65) along the central axis is translated to the roller bracket (Fig. 10a, 43), 
the roller bracket (43) pulling the rollers (90) along the ramped first end (left end) of the pawl (3), 
the rollers (90) rotating about the rod axis (via “roller bearings” 41’, 41), bringing the locking tooth (31) of the pawl (3) into contact with the locking gear (8; see Figs. 10b and 10c).  

Regarding Claim 17, Ohr teaches the park lock roller assembly of claim 16, 
wherein a stop feature (Fig. 1, “parking lock housing-fixed safety catch” 14) prevents the park lock roller assembly (1) from moving along the central axis to a point wherein the roller (90) would disengage with the pawl (3; p. 11, line 419 - “This state is secured by a parking lock housing-fixed safety catch 14, which latches against a detent mountain”).  

Regarding Claim 18, Ohr teaches the park lock roller assembly of claim 17, 
wherein an abutment plate (Fig. 1, “housing plate” 7) is in contact with a roller (90) restricting movement of the park lock roller assembly (1) to movement along the central axis (see Fig. 1).  

Regarding Claim 19, Ohr teaches the park lock roller assembly of claim 18, 
wherein a joint (Fig. 1, “end plate” 45) is included at the first end (left end) of the shaft rod (65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohr (WO 2012/076250), in view of Hugo Benzing (DE 20 2017 102 386) cited in the IDS filed July 26th, 2021. See translation provided by Applicant in the IDS filed July 26th, 2021.

Regarding Claim 20, Ohr teaches the park lock roller assembly of claim 19. 
Ohr does not teach “wherein the joint has a rivet swage feature, the rivet swage feature making the joint more robust as well as removing the need for a washer or collar”.
Hugo Benzing teaches a joint (Fig. 2B, “abutment” 22 and “cylindrical back section” 40) has a rivet swage feature (22, 40), the rivet swage feature (22, 40) making the joint (22, 40) more robust as well as removing the need for a washer or collar ([0005] - “This object is achieved with the features of claim 1. It is provided that the abutment is designed as a at the front end portion of the actuating rod, molded rivet head. Investigations by the inventors have shown that with this measure an increased stability is achieved with exact function of the parking brake. An advantageous embodiment consists in that the rivet head is provided on its side facing the spring with a flat, lying in a direction orthogonal to the rod axis plane stop surface. As a result, a precise support of the support section is obtained”).
“wherein the joint has a rivet swage feature, the rivet swage feature making the joint more robust as well as removing the need for a washer or collar”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing the roller assembly taught by Ohr with a stable connection.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Howard (US 2,974,752), Kramer (US 10,962,113), Chen (CN 103807434) and Greb (WO 2019/001642) listed in the attached "Notice of References Cited" disclose similar parking locks comprising guide plates related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659